Citation Nr: 1710895	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO). 

The Board first remanded this matter in March 2014 to develop the Veteran's claim in relation to his paresthesia, to obtain an explanation for a November 2010 notation of "cardiovascular disease" as a potential diabetic complication and to request that the RO locate and associate with the claims file the Veteran's VA Form 9.

The Board again remanded this matter in March 2016 because the original remand instructions were not completed in full.  Specifically, the Board remanded to determine the severity of the Veteran's peripheral neuropathy, again request a medical explanation for the "cardiovascular disease" notation, and again request that the RO locate a copy of the VA Form 9 and associate it with the claims file 

Medical opinions were secured as to the severity of the peripheral neuropathy and the "cardiovascular disease" notation in correspondence dated April 2016.  However, the RO was not able to locate a copy of the Veteran's VA Form 9 and, after three attempts to locate a copy of this document (in April, June, and July of 2016), the Baltimore RO indicated that it was unable to locate a copy of the VA Form 9.  The Veteran was informed (in the October 2016 supplemental statement of the case (SSOC)) that the document could not be located.  The Board finds that the RO substantially complied with the Board's remand instructions with respect to locating a copy of the VA Form 9 because it made multiple attempts to locate a copy of the document and eventually notified the Veteran and his representative that it had been unsuccessful.  The Board further notes that the fact that this document remains absent from the claims file is not prejudicial to the Veteran (because he has been notified of its absence and, as such, he and his representative have been afforded the opportunity to reiterate any arguments they may have included therein) and that the Board may, accordingly, proceed to the merits of the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  


FINDING OF FACT

The Veteran's diabetes mellitus requires oral medication and a restricted diet, but does not require regulation of activities; furthermore, the evidence of record does not show that the Veteran suffers from cardiovascular disease as a complication of his diabetes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim for increased rating for diabetes mellitus. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated December 2008.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The December 2008 letter notified the Veteran of the information needed to substantiate and complete his increased rating claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in November 2010, April 2014, and October 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's diabetes in those examinations were sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of increased rating for diabetes, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's diabetes has been assigned a 20 percent rating under Diagnostic Code 7913 (for diabetes) and the Board will continue to use this diagnostic code to evaluate his service-connected diabetes.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the [Rating] Schedule, it may not be rated by analogy.").

Under the rating criteria listed in Code 7913, a 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. 

A 40 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities.  Id.  The term "regulation of activities" means that a claimant must have medical evidence showing a need to avoid strenuous occupational or recreational activities.  Id; see Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

A 20 percent rating is assigned when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, are required to manage diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

The Veteran's diabetes was originally evaluated by VA examination in March 2006.  At that time, the Veteran reported that he was on a dietary caloric restriction as well as oral medication to control his diabetes.  He reported tingling and numbness in his hands and feet but did not report excessive thirst or restricted activities. 

In August 2008, the Veteran attended a diabetes informational assessment set up by the VA medical center where he set his own goal to be active and "rid[e] my bike at least twice a week for 30 minutes."  At that time, he was taking oral medication and restricting his diet to control his diabetes. 

In a February 2009 VA examination, the examiner noted that the Veteran took oral medication and restricted his diet to control his diabetes.  The Veteran was not required to regulate his activities.  As symptoms of his diabetes, the Veteran noted that he experienced paresthesia of his fingers and felt cold constantly in his feet. 

In a November 2010 VA examination, the Veteran reported no hospitalization from his diabetes, no myocardial infarction, or other complications originating from his diabetes.  The examiner noted there was no restriction on the Veteran's ability to perform strenuous activity, but did note that the Veteran had a restricted diet as well as oral medication to assist in controlling his diabetes.  Additionally, the examiner noted "cardiovascular disease" under the section entitled potential diabetic complications.  In the notes following, the examiner went on to explain that the noted complication was hypertension, but (contrary to what was implied by placing the phrase "cardiovascular disease" in the section labeled "potential diabetic complications"), the examiner indicated that hypertension was not a complication of diabetes. 

At a November 2012 VA diabetic consultation, a balanced meal plan was reviewed to assist in controlling the Veteran's diabetes and he was encouraged to exercise three times a week. 

After a remand in March 2014 to obtain further development for the Veteran's diabetes claim, the Veteran underwent a VA examination in April 2014, where the examiner noted that the Veteran had a restricted diet and oral medication to help control his diabetes, but did not require regulation of activities.  There were no reported hospitalizations from diabetes.  The examiner noted that the Veteran suffered from peripheral neuropathy and erectile dysfunction as a complication of his diabetes but did not note cardiovascular disease. 

After an additional remand in March 2016 to again obtain further development on the Veteran's diabetes claim, April 2016 correspondence addressed two direct requests from the Board; namely to describe the severity of the Veteran's peripheral neuropathy in previous examinations and to elucidate the meaning of the diabetic complication notation made in November 2010 describing the complication of "cardiovascular disease."  Specifically, the physician assistant noted that the Veteran suffered from "mild upper extremity neuropathy and moderately severe lower extremity neuropathy" at previous examinations and that he could not comment on the notation of "cardiovascular disease" the April 2014 examination did not show evidence of cardiovascular disease. 

An October 2016 VA examiner noted that the Veteran used a restricted diet and oral medication to help control his diabetes, but did not require regulation of activities. 


Analysis and Conclusion

After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.  In this regard, the record demonstrates that the Veteran's diabetes requires oral medication and a restricted diet, but does not show that the Veteran requires regulation of activities.  

To receive a higher rating of 40 percent, the Veteran must show that regulation of activities is required to control his diabetes.  As stated previously, this requirement goes beyond the mere suggestion of an exercise regimen or an active lifestyle, but requires medical evidence of the need to avoid strenuous occupational or recreational activities in order to control the Veteran's diabetes.  See Camacho, 21 Vet. App. at 363-64.  While the Veteran has previously been instructed and encouraged to remain active to promote his overall health, at no time has he been required to regulate his activities in order to control his diabetes.  Thus, a 20 percent rating, instead of the higher 40 percent, best encapsulates the Veteran's disability. 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran has stated that he has had to change his diabetic medication and even increase the dosage to control his diabetes since he was originally assigned the 20 percent rating.  While the Board understands that this adds additional difficulties to the Veteran's lifestyle, this element does not support assigning the higher (40 percent) rating for diabetes.  In fact, the diagnostic code accounts for the difficulties of a daily diabetic medication when it requires an oral hypoglycemic agent and a restricted diet be present to reach the 20 percent compensable rating. As such, this additional factor is already contemplated by the diagnostic code but does not warrant assigning a higher rating.  

Additionally, this claim has been remanded twice previously by the Board to obtain an explanation of the November 2010 notation that the Veteran suffered from "cardiovascular disease" as a complication of his diabetes. With post-remand development and consideration of the record, the Board notes that this notation seems to have either been made in error or was made on a false understanding of the Veteran's disability.  First, the original notation in the November 2010 examination was contemporaneously contradicted by the further details listed directly below the notation itself.  There, the examiner noted that the symptom in question was actually hypertension and that the hypertension to which he was referring was, in fact, not a complication of diabetes because it was "essential hypertension" with "[n]o renal dysfunction."  This additional notation (along with an explanation) suggests that the note about cardiovascular disease may have been made in error. 

Second, the April 2014 examination conducted pursuant to the first remand did not note cardiovascular disease or hypertension as a complication of diabetes.  Finally, the April 2016 clarification noted that no cardiovascular disease was found in the subsequent VA examination and the authoring physician's assistant indicated that he could not, therefore, provide any medical explanation for the initial note about "cardiovascular disease."

Accordingly, the Board must conclude that the November 2010 notation of "cardiovascular disease" as a complication of his diabetes was in error.  Regardless, the Board concludes that even if it were not made in error, this notation would be outweighed by the other evidence of record and, as such the Board finds that the record does not support the finding that the Veteran suffers from cardiovascular disease as a complication of diabetes. 

Consideration has been given regarding whether the scheduler evaluation for the Veteran's diabetes is inadequate, requiring a referral of the claim for extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1).  In this case, the Board finds (as noted above, for example) that all symptoms and impairment associated with the Veteran's diabetes are encompassed by the scheduler criteria for the ratings now assigned.  The Veteran has not alleged (and the record does not reasonably raise) any functional impairment that is not encompassed by those criteria.  Therefore, the rating criteria are adequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun, 22 Vet. App. at 114-15. 

Consideration of a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals for an increased rating when the veteran or the evidence raises the matter.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not claimed that his diabetes has caused him to be unemployable, nor has the evidence of record raised the matter.  Therefore, further consideration of TDIU is not warranted at this time.   

The preponderance of the evidence is against the claim for an increased rating and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.

The Board notes that this decision does not leave the Veteran without recourse. If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating. However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.

The Board is grateful to the Veteran for his honorable service.  



ORDER

An increased rating (greater than 20 percent) for diabetes mellitus is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


